Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      ALLOWANCE
1.    Claims 1-21 are allowable. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a refrigerant pipe is made of a ductile stainless steel material having an austenite matrix structure of 99% or more and a delta ferrite matrix structure of 1% or less on the basis of a grain area, wherein an average grain diameter of the austenite matrix structure is 30 mu to 60 mu, wherein the refrigerant pipe comprises a suction pipe that guides suction of the refrigerant into the compressor and has an outer diameter of 12.70 mm, and wherein the ductile stainless steel material comprises:US Active\118566800\V-1Application No.: 16/493,254Docket No.: 7981.00392.US00 percent by weight, C: exceeding 0 to 0.03% or less, Si: exceeding 0 to 1.7% or less, Mn: 1.5 to 3.5%, Cr: 15.0 to 18.0%, Ni: 7.0 to 9.0%, Cu: 1.0 to 4.0%, Mo: exceeding 0 to 0.03% or less, P: exceeding 0 to 0.04% or less, S: exceeding 0 to 0.04% or less and N: exceeding 0 to 0.03% or less. 
3.     Closest prior art: Shimizu (JP 2010-151327) discloses an air conditioner comprising: an outdoor unit (refer to Fig. 1) comprising a compressor (2), an outdoor heat exchanger (13), a main expansion device (12), and a refrigerant pipe (refer to Fig. 1) configured to connect the outdoor heat exchanger (13) to the main expansion device (12); an indoor unit comprising an indoor heat exchanger (8); and a connection pipe (11) configured to connect the outdoor unit (13) to the indoor unit (8), an R82 is used as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763